Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, 16, 18, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2007/0030985) in view of Lawrence (US 2531634) in further view of Lazzari (US 2014/0314268).

Regarding claim 1, Cheung teaches A flat panel loudspeaker (Cheung figure 3) adapted to be mounted in a mounting surface (Cheung figures 1B and 3, panel 108c), comprising: a resonant panel (Cheung figures 1B and 3, modified panel 108) in a circular opening in the mounting surface (Cheung figures 1B and 3, panel 108c includes a circular recess where panel 108 is placed and ¶0035 “panel 108C/108 structure may include more than one type of material that may be laminate together”) and including opposing front and rear surfaces (Cheung figure 2, modified panel 108 has two surfaces); an exciter coupled to the rear surface of the resonant panel substantially at an axial center of the resonant panel (Cheung figure 2, driver 4 is mounted to modified plate 108) and operable to cause the resonant panel to vibrate to generate sound (Cheung ¶0031, “the aircraft interior panel (shown as 108C, FIG. 3) is modified (108) to function as a diaphragm”); a support frame for mounting in the mounting surface, wherein the rear surface of the resonant panel is coupled to the support frame around substantially the outer boundary of the resonant panel (Cheung figure 2, panel 108 is connected to bracket 102 and pad 110), and wherein when mounted in the mounting surface and when the resonant panel is caused by the exciter to vibrate, the outer boundary of the resonant panel is fixed relative to the mounting surface (Cheung figures 1B and 3, ¶0035 “panel 108C/108 structure may include more than one type of material that may be laminate together”), however does not explicitly teach a resonant panel insertable into an opening in the mounting surface, wherein the front surface has a substantially 

Lawrence teaches a component coupled to the resonant panel to add weight (Lawrence figures 1, 3  and 4 shows noncircular symmetric mass or corrugations . Col 2 line 50-Col 3 line 24, “modify the diaphragm or medium so that its response curve has peaks and troughs”) thereto to induce non-circularly symmetric distortion of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame, and the exciter that occur absent (Examiner interprets the limitation “natural mode of oscillation in response…absent the component” as the response of a normal speaker if the mode distribution mean is absent, therefore since Lawrence teaches the addition of the component to which adds weight, it is considered inducing non-circular symmetric distortion to a natural mode of oscillation of the resonant panel…absent the component) the component (The limitation implies that the resonant panel with an added weight component would yield “non-circularly symmetric distortion of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame, and the exciter that occur absent the component”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lawrence to improve 

Lazzari teaches a resonant panel insertable into an opening in the mounting surface (Lazzari figures 1,7 and ¶0031, “Membrane 1 is formed with a completely flat front face, with an edge 2 for attachment to a frame of the supporting structure 12”), wherein the front surface has a substantially circular outer boundary and faces outwardly when the flat panel loudspeaker is mounted in the mounting surface (Lazzari figures 1 and 7, “Membrane 1 is formed with a completely flat front face, with an edge 2 for attachment to a frame of the supporting structure 12”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lazzari to improve the known flat panel speaker of Cheung in view of Lawrence to achieve the predictable result of invisible flat panel speaker that is an aesthetically pleasing configuration (Lazzari ¶0010-0011).

Regarding claim 2, Cheung in view of Lawrence in further view of Lazzari teaches wherein the component is configured to induce non-rotationally symmetric distortion (Lawrence figures 1, 3  and 4 shows noncircular symmetric mass or corrugations . Col 2 line 50-Col 3 line 24, “modify the diaphragm or medium so that its response curve has peaks and troughs”) of natural modes of oscillation of the resonant panel in response to operation of the exciter in the assembly of the resonant panel, the support frame and the exciter absent the (Examiner interprets 

Regarding claim 4, Cheung in view of Lawrence in further view of Lazzari teaches wherein the one or more components are formed from non-toxic metal (Lawrence Col 1, “making corrugations of uniform depth and width in the metal”, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-toxic metal to minimize hazard to the user, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416).

Regarding claim 5, Cheung in view of Lawrence in further view of Lazzari teaches wherein the one or more components are coupled to the resonant panel away from the center of the resonant panel in a direction along the rear surface of the resonant panel (Lawrence figures 1, 3 and 4).



Regarding claim 7, Cheung in view of Lawrence in further view of Lazzari teaches wherein the at least two components are spaced apart over a region of at least 60 degrees relative to the center of the resonant panel (Lawrence figure 3).

Regarding claim 8, Cheung in view of Lawrence in further view of Lazzari teaches wherein the at least two components is at least four components and wherein a maximum angular spacing between any two components of the at least four components, relative to the center of the resonant panel, is less than 180 degrees (Lawrence figure 3).

Regarding claim 9, Cheung in view of Lawrence in further view of Lazzari teaches wherein the one or more components are coupled to the rear surface of the resonant panel (Lawrence figure 7).

Regarding claim 10, Cheung in view of Lawrence in further view of Lazzari teaches wherein a center of mass of an assembly of the resonant panel and the component is away from a center of the resonant panel in a direction along the front surface of the resonant panel (Lawrence figure 7 and Col 3 lines 1-10 “possible to vary the weight, or distribution of weight…removing some of the superimposed material”).



Regarding claim 12, Cheung in view of Lawrence in further view of Lazzari teaches wherein the component is arranged to be asymmetric relative to any line of symmetry through the center of the resonant panel (Lawrence figure 3).

Regarding claim 13, Cheung in view of Lawrence in further view of Lazzari discloses the claimed invention except for wherein the resonant panel includes at least one selected from among: an outer diameter of less than about 30 centimeters (11.81 inches), and a maximum thickness of the resonant panel is less than about 3 millimeters (.118 inches). .  It would have been an obvious matter of design choice to adjust the size of the resonant panel to adjust frequency response and device compactness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 14, Cheung in view of Lawrence in further view of Lazzari teaches wherein the resonant panel has a substantially constant density per unit area across the front surface of the resonant panel (Lawrence figure 7 and Col 3 lines 1-10 “possible to vary the weight, or distribution of weight…removing some of the superimposed material”).



Regarding claim 18, Cheung in view of Lawrence in further view of Lazzari teaches wherein the resonant panel includes an inner region and a boundary region surrounding the inner region and extending to the outer boundary of the resonant panel (Lazzari figure 3, the inner region of membrane 1 and outer region of membrane 1), and wherein the front surface of the resonant panel in the boundary region is defined by a depression relative to at least a portion of the front surface of the resonant panel in the inner region (Lazzari figure 5, groove 5).

Regarding claim 24, Cheung teaches A method of mounting a flat panel loudspeaker (Cheung figure 3) in a mounting surface (Cheung figures 1B and 3, panel 108c), the flat panel loudspeaker including a resonant panel (Cheung figures 1B and 3, modified panel 108) in a circular opening in the mounting surface (Cheung figures 1B and 3, panel 108c includes a circular recess where panel 108 is placed and ¶0035 “panel 108C/108 structure may include more than one type of material that may be laminate together”) and having opposing front and rear surfaces (Cheung figure 2, modified panel 108 has two surfaces), and the resonant panel further having a rear surface opposite the front surface (Cheung figure 2, modified panel 108 has two surfaces); an exciter coupled to the rear surface of the resonant panel substantially at an axial center of the resonant panel (Cheung figure 2, driver 4 is mounted to modified plate 108) and operable to cause the resonant panel to vibrate to generate sound (Cheung ¶0031, “the aircraft interior panel (shown as 108C, FIG. 3) is modified (108) to function as a diaphragm”), a support frame for mounting in the mounting surface, wherein the rear surface of the resonant panel is coupled to the support frame around substantially the whole of the outer boundary of the resonant panel (Cheung figure 2, panel 108 is connected to bracket 102 and pad 110), and wherein when mounted in the mounting surface and when the resonant panel is caused by the exciter to vibrate, the outer boundary of the resonant panel is fixed relative to the mounting surface (Cheung figures 1B and 3, ¶0035 “panel 108C/108 structure may include more than one type of material that may be laminate together”), the method comprising: forming a circular opening in the mounting surface having a diameter greater than a diameter of the outer boundary of the resonant panel (Cheung figure 2, the flat panel 108 is slightly smaller I diameter than the edge of the opening formed by panel 108c which is the inclined thicker portion of the panel); the flat panel loudspeaker in the circular opening (Cheung figures 1B and 3, panel 108c includes a circular recess where panel 108 with the mounted loudspeaker parks is placed and ¶0035 “panel 108C/108 structure may include more than one type of material that may be laminate together”); and securing the support frame at the mounting surface (Cheung figure 2, panel 108 is connected to bracket 102 and pad 110), wherein the front surface of the resonant panel faces outwardly and is substantially flush to the mounting surface (Cheung figure 2, panel 108 is flush with the rest of panel 108c on the bottom), however does not explicitly teach a resonant panel insertable into in a circular opening in the mounting surface, wherein the front surface has a substantially circular outer boundary and faces outwardly when the flat panel loudspeaker is mounted in the  .

Lawrence teaches a component coupled to the resonant panel to add weight (Lawrence figures 1,3  and 4 shows noncircular symmetric mass or corrugations . Col 2 line 50-Col 3 line 24, “modify the diaphragm or medium so that its response curve has peaks and troughs”) thereto to induce non-circularly symmetric distortion of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame and the exciter that occur absent (Examiner interprets the limitation “natural mode of oscillation in response…absent the component” as the response of a normal speaker if the mode distribution mean is absent, therefore since Lawrence teaches the addition of the component to which adds weight, it is considered inducing non-circular symmetric distortion to a natural mode of oscillation of the resonant panel…absent the component)  the component (The limitation implies that the resonant panel with an added weight component would yield “non-circularly symmetric distortion of natural modes of oscillation of the resonant panel in response to operation of the exciter in an assembly of the resonant panel, the support frame, and the exciter that occur absent the component”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lawrence to improve 

Lazzari teaches a resonant panel insertable into in a circular opening in the mounting surface, wherein the front surface has a substantially circular outer boundary and faces outwardly when the flat panel loudspeaker is mounted in the mounting surface, inserting the flat panel loudspeaker in the circular opening (Lazzari figures 1 and 7, “Membrane 1 is formed with a completely flat front face, with an edge 2 for attachment to a frame of the supporting structure 12”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lazzari to improve the known flat panel speaker of Cheung in view of Lawrence to achieve the predictable result of invisible flat panel speaker that is an aesthetically pleasing configuration (Lazzari ¶0010-0011).

Regarding claim 26, Cheung in view of Lawrence in further view of Lazzari teaches after the step of securing the support frame at the mounting surface further comprising applying a covering to the mounting surface after the support frame is secured at the mounting surface (Cheung figure 2, 102), wherein the covering extends over at least an interface between the mounting surface and the resonant panel (Cheung figure 2, cover 2 between end of 108 and plate 112).

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2007/0030985) in view of Lawrence (US 2531634) in further view of Lazzari (US 2014/0314268) in further view of Suzuki (US 7174024).

Regarding claim 19, Cheung in view of Lawrence in further view of Lazzari teaches using adhesive to form the resonant panel (Lazzari ¶0032),however does not explicitly teach wherein the resonant panel is a pressed panel.

Suzuki teaches wherein the resonant panel is a pressed panel (Suzuki col 30 lines 1-13, “press-adhered”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Suzuki to improve the known flat panel speaker of Cheung in view of Lawrence in further view of Lazzari to achieve the predictable result of securely adhering two parts together.

Claim 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2007/0030985) in view of Lawrence (US 2531634) in further view of Lazzari (US 2014/0314268) in further view of Junk (US 3666040).

Regarding claim 27, Cheung in view of Lawrence in further view of Lazzari does not teach wherein the covering is plaster.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Junk to improve the known Flat panel speaker of Lazzari in view of Lawrence in further view of Cheung to achieve the predictable result of securely attaching a speaker to the ceiling.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2007/0030985) in view of Lawrence (US 2531634) in further view of Lazzari (US 2014/0314268) in further view of Shibaoka (US 2007/01980881).

Regarding claim 28, Cheung in view of Lawrence in further view of Lazzari does not explicitly teach wherein the resonant panel includes a skin layer composed of a fibre-based material and a core layer formed from a matrix construction.

Shibaoka teaches wherein the resonant panel includes a skin layer composed of a fibre-based material and a core layer formed from a matrix construction (Shibaoka figure 2, woven fabric 11 and conductive fiber 13 wherein the woven fabric is a matrix of woven material).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Shibaoka to improve .

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. Applicant argues on pages 7-8 of Remarks, that references Cheung in view of Lawrence in further view of Lazzari does not teach “a resonant panel having a circular outer boundary fixed relative to the mounting surface.” Examiner respectfully disagrees. As cited in the rejection, Cheung clearly teaches a support frame for mounting in the mounting surface, wherein the rear surface of the resonant panel is coupled to the support frame around substantially the outer boundary of the resonant panel (Cheung figure 2, panel 108 is connected to bracket 102 and pad 110. With BRI, Panel 108 of Cheung is considered the resonant panel and as shown in Cheung figure 1B, the outer boundaries of 108 is circular, which forms the circular opening in mounting surface 108c).
 
Applicant argues on pages 8-9, that references Cheung in view of Lawrence in further view of Lazzari teaches away from the claimed feature since Cheung “specifically teaches to improve the sound by decreasing the weight of the modified panel 108.” Examiner respectfully disagrees. In response to applicant's argument that reference Cheung teaches away from the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Cheung ¶0028-0031 discloses the panel of an aircraft interior is modified to function as a diaphragm because the conventional aircraft panels are too heavy and too rigid. However, the claimed invention does not claim features relating the panel being an aircraft interior panel. Secondary references Lawrence and Lazzari teaches the use of actual diaphragms to generate sound, which would not require further weight reduction. Therefore, it would have been obvious to combine reference Lawrence and Lazzari with Cheung as cited in the Final Rejection.
 
Applicant argues on pages 8-9 of Remarks, that the combination of Cheung in view of Lawrence is improper because “Examiner appears to be relying only on information gleaned from Applicant’s own specification as support.” Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner specifically cited the motivation from the prior art itself as shown,
 
“ Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lawrence to improve the known flat panel speaker of Cheung to achieve the predictable result of improving sensitiveness of acoustical diaphragms to sound vibrations covering a wide range of frequencies (Lawrence Col 1 lines 20-25)”

Therefore, Examiner did not rely on the applicant’s disclosure.

Applicant argues on page 9 of Remarks Dependent claim 4 is allowable because Lazzari does not teach the one or more components are formed from non-toxic metal. Examiner respectfully disagrees. Although Cheung in view of Lawrence in further view of Lazzari does not explicitly teach non-toxic metals, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-toxic metal to minimize hazard to the user, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416). Therefore, the arguments are not persuasive and the claims stands rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652